DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are pending.
	Claim Rejections - 35 USC § 102	
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 16-17, 29 and 30, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hahn (US 2019/0306911 A1).
	Regarding claims 1, 16, 29 and 30, Hahn disclose a user equipment (UE) and a method of wireless communication performed by a user equipment (UE), comprising:
	receiving a medium access control (MAC) control element (MAC CE) including a command to alter a configuration of the UE ([0168]: “The communication node 1300 may receive the MAC CE from the vehicle 1200”, and Step S1104 of Figure 11), including a command to alter a configuration of the UE ([0167]: “MAC CE including the changed SPS configuration”.);
	identifying a time to alter the configuration of the UE ([0168]: “identify the changed SPS configuration and the application time point which are included in the MAC CE”) based at least in part on radio resource control (RRC) signaling that includes information identifying a delay; ([0019]: “performing V2X communication with a second terminal based on an original semi-persistent scheduling (SPS) configuration in a first carrier; receiving from a base station a radio resource control (RRC) message including a changed SPS configuration to be applied to aggregated carriers including the first carrier; and performing the V2X communication with the second terminal based on the changed SPS configuration to be applied to the aggregated carriers.”)

    PNG
    media_image1.png
    590
    749
    media_image1.png
    Greyscale
; and
	implementing, at the time to alter the configuration of the UE, the command of the MAC CE to alter the configuration of the UE ([0168] and Step S1105 of figure 11: “after the application time point indicated by the MAC CE, the communication node 1300 may perform V2X communication with the vehicle 1200 using the aggregated carriers including the anchor carrier and the at least one carrier indicated by the RRC message (S1105).  Further, in the step S1105, the communication node 1300 may perform V2X communication based on the changed SPS configuration included in the MAC CE”.) 
	
	Regarding claims 2 and 17, wherein receiving the MAC CE comprises receiving the MAC CE via a broadcast or a unicast transmission (Figure 9, wherein the node receives the said MAC CE command from a vehicle.)

    PNG
    media_image2.png
    622
    776
    media_image2.png
    Greyscale

5.	Claims 3-5, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2019/0306911 A1) in view of Yerramalli et al. (US 2015/0055589 A1).
	Regarding claims 3, 18, Hahn fails to disclose identifying the time to alter the configuration of the UE comprises identifying a delay time based at least in part on information included in the RRC signaling; and implementing the command of the MAC CE comprises implementing the command of the MAC CE after expiration of the delay time.
	Yerramalli et al. in the same field of invention, disclose Semi-persistent scheduling for shared spectrum downlink.  Yerramalli et al. teach ([0257]: “determine a subframe or slot delay parameter associated with the SPS configuration, the subframe or slot delay parameter identifying a number of subframes or slots to delay transmission of the uplink message after the subframe or slot in which the SPS trigger is received, where the uplink message is transmitted in a subframe or slot in accordance with the subframe or slot delay parameter”)
It would have been obvious to those of ordinary skills in the art before the effective filing date of the claimed invention to alter SPS configuration by identifying a delay time

Regarding claims 3-5 and 18-20 relating to identifying a delay time associated with the relative time indicator and implementing the MAC CE command at the expiration of the delay time is disclosed in Hahn, ([0168]: “after the application time point indicated by the MAC CE”)

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7, 8, 22-23, 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2019/0306911 A1).in view of MAATTANEN et al. (US 2021/0400556 A1).

	Regarding claims 7, 8, 22 and 23, Hahn fails to disclose wherein identifying the time to alter the configuration of the UE comprises identifying the time based at least in part on the absolute time indicator.  MAATTANEN et al. in the same field of invention disclose ([0079]: “For example, the switch information determined by the network 100-e.g., by a network node 110 within the network 100—indicates the time of an upcoming link change in terms of absolute time, such as GPS time, UTC time, etc.  Additionally, or alternatively, the switch information indicates the time of an upcoming link change as a relative timing corresponding to the beginning and/or end of the switch.  Relative parameters include, for example, system frame number, slot number, OFDM symbol, etc.  In any case, the switch information may indicate the duration of the switch in absolute or relative time.”)
	Therefore, it would have been obvious to those having ordinary skills in the art the time of the claimed invention to configure transmission schedule in absolute time, such as teaching in MAATTANEN.

	Regarding claims 9 and 24, MAATTANEN et al. disclose wherein the absolute time indicator is at least one of the system frame number, a slot number, or a set of signification bits of the system frame number. ([0079]: “Additionally, or alternatively, the switch information indicates the time of an upcoming link change as a relative timing corresponding to the beginning and/or end of the switch.  Relative parameters include, for example, system frame number, slot number, OFDM symbol, etc.  In any case, the switch information may indicate the duration of the switch in absolute or relative time.”
	Regarding claims 11 and 26, MAATTANEN et al. teach wherein the absolute time indicator identifies a value for a coordinated universal time ([0079]: “For example, the switch information determined by the network 100-e.g., by a network node 110 within the network 100—indicates the time of an upcoming link change in terms of absolute time, such as GPS time, UTC time, etc.”)

8.	Claims 12, 13, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over by Hahn (US 2019/0306911 A1) in view of Park et al. (US 2009/0238128 A1).
	Regarding claims 12, 27, Hahn fails to further disclose monitoring a transmission corresponding to at least one radio network temporary identifier (RNTI) transmission; and determining that the triggering event has occurred based at least in part on a traffic condition associated with the transmission corresponding to the at least one RRTI.
	Park et al. in the same field of invention, disclose this feature.  ([0084]: “When it is necessary for the eNB to change the configuration of the persistent scheduling, the eNB transmits fourth scheduling information to the UE, S812.  The fourth scheduling information includes the SPS-C-RNTI and an NDI (new data indicator) having the value of “0”.  The UE can realize based on the NDI having the value “0” that the fourth scheduling information is to be used for configuration information for the persistent scheduling.  After receiving the fourth scheduling information, the UE utilizes uplink resource assignment information and HARQ-related information included in the fourth scheduling information to transmit initial transmission data packets to the eNB.”)
	([0009]: In order to notify that DL scheduling information is transmitted through the PDCCH for what user equipment, the user equipment identifier (RNTI) is transmitted.  The RNTI can be classified into a dedicated RNTI and a common RNTI.”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Park et al. with Hahn so to identify a user equipment that DL scheduling information is transmitted through the PDCCH.

    PNG
    media_image3.png
    812
    766
    media_image3.png
    Greyscale

	Regarding claims 13 and 28, Park et al. further disclose wherein the at least one RNTI includes at least one of a group RNTI or a cell RNTI.  ([0009]: “In order to notify that DL scheduling information is transmitted through the PDCCH for what user equipment, the user equipment identifier (or group identifier), for example, a radio network temporary identifier (RNTI) is transmitted.  The RNTI can be classified into a dedicated RNTI and a common RNTI.”)
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412